IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0131
                            Filed September 1, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT EUGENE MASON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Christopher Kemp,

District Associate Judge.



      Defendant appeals his conviction for operating while intoxicated, third

offense. AFFIRMED.



      Joseph C. Glazebrook of Law Offices of Joseph C. Glazebrook, PLLC, Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

      Robert Mason appeals his conviction for operating while intoxicated (OWI),

third offense. Mason cannot raise his claims of ineffective assistance of counsel

in this direct appeal; such claims must be raised in postconviction-relief

proceedings. The court did not abuse its discretion by sentencing Mason to a term

of imprisonment rather than placing him on probation.         We affirm Mason’s

conviction.

      I.      Background Facts & Proceedings

      On July 15, 2019, Mason was charged with OWI, third offense, in violation

of Iowa Code section 321J.2 (2019); driving while barred as a habitual offender, in

violation of section 321.561; and driving while license revoked under chapter 321J,

in violation of section 321J.21. He entered into a written plea agreement in which

he agreed to plead guilty to OWI, third offense, and the State agreed to dismiss

the other two charges. The parties were free to argue for any lawful sentence.

The court accepted Mason’s guilty plea.

      At the sentencing hearing, the State recommended imprisonment for a

period not to exceed five years. Mason asked to be sentenced to thirty days in jail

and then be placed on probation.      The court sentenced Mason to a term of

imprisonment not to exceed five years. The court noted Mason had not been

successful on probation in the past. Also, the instant OWI conviction occurred

within a short period of time after his last OWI conviction. Mason appeals his

conviction.
                                          3


       II.       Ineffective Assistance

       Mason claims he received ineffective assistance because defense counsel

did not file a motion in arrest of judgment. He asserts that there was an inadequate

factual basis for his plea to OWI, third offense.

       The State responded that section 814.7 (Supp. 2019) prohibited Mason

from making a claim of ineffective assistance of counsel on direct appeal. Section

814.7 provides:

              An ineffective assistance of counsel claim in a criminal case
       shall be determined by filing an application for postconviction relief
       pursuant to chapter 822. The claim need not be raised on direct
       appeal from the criminal proceedings in order to preserve the claim
       for postconviction relief purposes, and the claim shall not be decided
       on direct appeal from the criminal proceedings.

       We conclude that based on section 814.7, Mason cannot raise his claims

of ineffective assistance of counsel in this direct appeal. See State v. Treptow,

960 N.W.2d 98, 106–07 (Iowa 2021).              Such claims must be raised in

postconviction-relief proceedings.     See Iowa Code § 814.7; State v. Watson,

No. 20-1333, 2021 WL 2452049, at *3 (Iowa Ct. App. June 16, 2021).

       III.      Sentencing

       Mason contends the court abused its discretion by sentencing him to

prison.1      He states that it would be more beneficial for him to participate in


1 Under Iowa Code section 814.6(1)(a)(3), direct appeal as a matter of right is
prohibited where the defendant has pled guilty except where good cause is
established or when the defendant pled guilty to a class “A” felony. There is good
cause to “appeal from a conviction following a guilty plea when the defendant
challenges his or her sentence rather than the guilty plea.” State v. Damme, 944
N.W.2d 98, 105 (Iowa 2020). In discussing Damme, the Iowa Supreme Court
stated: “We held that a defendant who is not challenging her guilty plea or
conviction has good cause to appeal an alleged sentencing error when the
sentence was neither mandatory nor agreed to in the plea bargain.” State v.
                                          4


treatment for alcoholism than to be put in prison. He points out that he was

seventy-six years old at the time of sentencing and a military veteran.           The

defendant stated that he was drinking because he was going through lengthy

divorce proceedings. Defense counsel stated that Mason was no longer driving

and his daughter was providing transportation for him.

       A court’s sentencing decisions are reviewed for an abuse of discretion when

the sentence is within the statutory limits. State v. Gordon, 921 N.W.2d 19, 24

(Iowa 2018). “We will find an abuse of discretion when ‘the district court exercises

its discretion on grounds or for reasons that were clearly untenable or

unreasonable.’” Id. (quoting State v. Thompson, 856 N.W.2d 915, 918 (Iowa

2014)). A ruling is untenable when it is based on an erroneous application of law.

Id. “If the evidence supports the sentence, the district court did not abuse its

discretion.” Id. at 24–25.

       The court stated:

               Sir, my job is to fashion the appropriate sentence that provides
       you the maximum opportunity for rehabilitation but also protects the
       community and prevent yourself and others from committing future
       offenses like this. I’m sympathetic to your military background as
       well as the personal issues that you’ve been experiencing. But
       looking at this case you picked up three OWIs within a two year
       period. When you were on probation for the last OWI you had a
       probation revocation where you did 21 days in the county jail. And
       then you were later revoked from that probation order to do 60 days,
       eligible for electronic monitoring after 20 days on those two previous
       OWIs. You had to do 81 days in the county jail plus the original two
       days. You did so. You did the three days in jail on that.
               Based on your lack of success on probation in that case as
       well as the relatively short time period before you picked up this third


Thompson, 951 N.W.2d 1, 2 (Iowa 2020). Because Mason appeals his sentence
that was neither mandatory nor part of a plea agreement, we determine he has
established “good cause” to appeal his conviction.
                                         5


      offense I am going to go with the State’s recommendation and order
      you to be incarcerated for a period not to exceed five years.

      We find the court did not abuse its discretion by sentencing Mason to a term

of imprisonment not to exceed five years. Mason was unsuccessful when placed

on probation in the past. Also, he had three OWI convictions within a two-year

period. The record does not show the court misapplied the law in this case. See

id. at 24. We find the evidence supports the sentence and, thus, conclude the

court did not abuse its discretion. See id. at 24–25.

      We affirm Mason’s conviction.

      AFFIRMED.